DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 06/24/2021 and 09/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
By the preliminary amendment filed on 03/19/2021, claims 1-9 and 11-20 are pending.
Claims 10 is cancelled and claim 6 is amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 11-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim, USPG_Pub. 2019/0082178.



identifying whether content transmitted through an asset is a sub-picture (fig.14, 1440; Para. 306 (partition information used to identify sub-pictures present in the encoding process)); 
when the content transmitted through the asset is the sub-picture, generating sub-picture asset information comprising information about other sub-pictures constituting a composition picture together with the sub-picture (fig. 14, 1440; Para. 308); and 
transmitting the sub-picture asset information and the content (Para. 309).  

Regarding claims 2, 12, Kim discloses the method, wherein the asset is a logical group of media processing units (MPUs) for carrying encoded media data (fig. 3; Para.  142 (LCU equates to MPU)).

 	Regarding claim 4, Kim discloses the method, wherein, when the content transmitted through the asset is the sub-picture, a receiving device receiving the content renders the content only by referring to the information about the other sub-pictures constituting the composition picture together with the sub-picture (Para. 279-280 (flag set to “0” slice not dependent and set to “1” slice dependent), and wherein, when the content transmitted through the asset is an entire composition picture, the receiving device independently renders the content (Para. 279-280 (non-dependent slice is an entire composite picture-see fig. 3)).  


Regarding claim 16, Kim discloses the method, wherein the receiving and rendering of the content comprises: receiving and rendering content corresponding to the composition picture comprising the sub-picture and the other sub-pictures (Para. 279-280 (flag set to “0” slice not dependent and set to “1” slice dependent), and when the content received through the asset is an entire composition picture, rendering the content received through the asset alone (Para. 279-280 (non-dependent slice is an entire composite picture-see fig. 3)). 

Regarding claims 7, 17, Kim discloses the method, wherein the sub-picture asset information comprises at least one of coverage information covered by a picture (Para. 140 (2Nx2N meets coverage information of full frame)), an identifier of the asset, or a number of sub-picture video assets described by the sub-picture asset information.

Regarding claims 8, 18, Kim discloses the method, wherein the coverage information includes coverage information covered by a sub-picture transmitted through the asset and coverage information covered by the composition picture (Para. 140 (NxN meets coverage information for tiles or sub-pictures)).

Claim 11 is rejected as the method performed by the device of claim 20.

a communication interface configured to receive video content through a plurality of assets (fig. 15, 1530; Para. 316-317 (receives data and encoded video)); and 
at least one processor connected to the communication interface, wherein the at least one processor is configured to: based on an asset descriptor received through the communication interface, determine whether content received through an asset is a sub-picture (fig. 15, 1510; Para. 313 (acquires picture partition information to control the decoding based on the information in the extracted picture partition information-the picture partition information being the flag set to “1” when the picture includes slices or tiles or sub-pictures and “0” when there are no slices-Para. 224, 327)), when the content transmitted through the asset is the sub-picture, identify sub-picture asset information comprising information about other sub-pictures constituting a composition picture together with the sub-picture (fig. 16; Para. 327, 329-330), and receive and render the content based on the sub-picture asset information (fig. 16; Para. 335).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, USPG_Pub. 2019/0082178, in view of Wang, USPG_Pub. 2018/0199071.

Wang discloses the method, wherein the video content is data compressed according to omnidirectional media format (OMAF) technology defined by ISO/IEC (Para. 132 (discloses using OMAF technology to be able to encapsulate signal and stream Omni direction media using DASH protocol)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to method of Kim to include a method, wherein the video content is data compressed according to omnidirectional media format (OMAF) technology defined by ISO/IEC as disclosed by Wang in order to be able to encapsulate signal and stream Omni direction media using DASH protocol (Para. 132).
	Regarding claim 6, Kim discloses the method, further comprising: 
transmitting an asset descriptor comprising a sub-picture flag indicating whether the content transmitted through the asset is the sub-picture, wherein when the content transmitted through the asset is the sub-picture, the subpicture flag is set to 1 (Par. 142), and wherein when the content transmitted through the asset is an entire composition picture, the subpicture flag is set to 0 (fig. 3; Para. 142 (partition information meets flag and it is set to 0 or 1 depicting tiles or full frame)).  
Kim does not explicitly disclose a virtual reality asset descriptor.
Wang discloses a virtual reality asset descriptor (Para. 68, 85 (the descriptor for 360 VR content meets “virtual reality asset descriptor”)).

Regarding claim 15, Kim discloses the method, further comprising: 
wherein the receiving of the asset descriptor comprises receiving a asset descriptor comprising a subpicture flag indicating whether the content transmitted through the asset is the sub-picture (fig. 3; Para. 142), and wherein the determining of whether content received through the asset is the sub-picture based on the asset descriptor comprises: 
when the subpicture flag is 1 (Par. 142), determining that the content transmitted through the asset is the sub-picture, and when the subpicture flag is 0 (fig. 3; Para. 142 (partition information meets flag and it is set to 0 or 1 depicting tiles or full frame)).  
Kim does not explicitly disclose a virtual reality asset descriptor.
Wang discloses a virtual reality asset descriptor (Para. 68, 85 (the descriptor for 360 VR content meets “virtual reality asset descriptor”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to method of Kim to include a virtual reality asset descriptor as disclosed by Wang in order to be able to support 360 video transmission.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, USPG_Pub. 2019/0082178, in view of Swaminathan, USPG_Pub. 2018/0160160.

Swaminathan discloses a method, further comprising: 
receiving feedback information (fig. 9, 920; Para. 145); 
updating the sub-picture asset information based on the feedback information (Para. 146 (updating the tile priorities)); and 
transmitting the updated sub-picture asset information, wherein the feedback information comprises at least one of viewport information (Para. 151 (tile streamed based on viewport information received)), bandwidth information (Para. 150 (bandwidth)), buffer information, or delay information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to method of Kim to include the method, further comprising: receiving feedback information; updating the sub-picture asset information based on the feedback information; and transmitting the updated sub-picture asset information, wherein the feedback information comprises at least one of viewport information, bandwidth information, buffer information, or delay information as disclosed by Swaminathan in order to reduce the storage requirement at the client device (Para. 4).
Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423